Drawing
The drawings are objected to because Figs. 2B, 2C, 3C, 5B, 5C and 8 contain texts that are unreadable. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

EXAMINER’S AMENDMENT
 	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be 
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Sanjay Bagade on Aug 3, 2020.

The application has been amended as follows: 

Claim 22. (Currently Amended)   A method of providing customized content to an individual-user participating in a behavioral-modification program, the method comprising:
providing a database of information comprised of a plurality of user-specific data specific to the individual-user, where the plurality of user-specific data includes a subset of individual-user biological input data and at least one of a subset of individual-user psychographic information, a subset of individual-user personal information, where at least a portion of the plurality of user-specific data is previously collected; 
 electronically monitoring an activity of the individual-user; 
using the activity and the database to customize a program-related content comprising an electronic media content from a database of generic information applicable to the behavioral-modification program; 
electronically transmitting the program-related content to the individual-user as an electronic message; and 


Allowable Subject Matter
 	The following is an examiner’s statement of reasons for allowance: claims 1-19 and 21-30 and 33 are indicated to be allowable as the closet prior art by Neumann (Pub. No.: US 2021/0004691 A1) does not teach or fairly suggest the applicant’s claimed invention. The distinguishing elements of the claim “electronically supplying the coach-counselor with at least one prompt of a communication topic from a database of generic information applicable to the behavioral- modification program, where the at least one prompt improves efficiency and accuracy of an interaction between the coach-counselor and the individual-user to provides a coaching topic for the coach-counselor to assist the individual-user in the behavioral-modification program; and electronically transmitting the at least one prompt to the individual-user as a coach- message.” as recited in claim 1, “wherein the at least one prompt comprises a partially written statement, wherein the coach-counselor must complete the partially written statement into a completed statement prior to sending the completed statement to the individual-user” as recited in claim 11 and “using the activity and the database to customize a program-related content comprising an electronic media content from a database of generic information applicable to the behavioral-modification program; electronically transmitting the program-related . 
 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHEN Y WU whose telephone number is (571)272-5711.  The examiner can normally be reached on Monday-Friday, 10AM-6PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ZHEN Y WU/Primary Examiner, Art Unit 2685